In an action to recover damages for dental malpractice, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Smith, J.), dated August 25, 2006, which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court erred in excluding from evidence a portion of the deposition testimony of the defendant Gerald E. *918Miller (see CPLR 3117 [a] [2]; Fanek v City of Yonkers, 287 AD2d 683 [2001]) and in prospectively precluding the parties from objecting to summations (see Roma v Blaustein, 44 AD2d 576, 577 [1974]). Nevertheless, we decline to reverse the judgment in favor of the defendants because the errors were harmless (see CPLR 2002; Maione v Pindyck, 32 AD3d 827 [2006]; Gilbert v Luvin, 286 AD2d 600 [2001]; Sperin v Good Samaritan Hosp., 250 AD2d 755 [1998]; Lauter v Village of Great Neck, 231 AD2d 553, 555 [1996]; see also Mullen v Eswar, 233 AD2d 376 [1996]).
The plaintiff’s remaining contentions are without merit. Spolzino, J.P., Santucci, Balkin and Dickerson, JJ., concur.